United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2434
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota
Brian Rolf Molstad, also known as      *
Donald Zogg, also known as Carl T.     *     [UNPUBLISHED]
Anderson,                              *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: August 3, 1999

                                Filed: August 11, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Brian Rolf Molstad appeals from the final judgment entered in the District Court1
for the District of Minnesota upon a guilty plea to furnishing false and fraudulent
material information on an application for Registration under the Controlled Substances
Act of 1970, in violation of 21 U.S.C. § 843(a)(4)(A), and health care fraud, in

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
violation of 18 U.S.C. § 1347. The district court sentenced appellant to 18 months
imprisonment, 3 years supervised release, and imposed a $4,000 fine, and a $200
special assessment. For reversal appellant argues that the district court erred in
applying a 7-level increase for a loss between $120,000 and $200,000, see U.S.S.G.
§ 2F1.1(b)(1)(H) (1998), and in failing to make specific findings on the amount of loss.
For the reasons discussed below, we affirm the judgment of the district court.

       We hold that the district court did not clearly err in imposing the 7-level increase.
See United States v. Jackson, 155 F.3d 942, 948 (8th Cir.) (determination of loss is not
clearly erroneous “as long as the determination is plausible in light of the record as a
whole”), cert. denied, 119 S. Ct. 627 (1998). Appellant has provided no support for
his argument that the amount paid for his fraudulently rendered services--an amount to
which he stipulated in his plea agreement--is too speculative to be used as the amount
of loss. See U.S.S.G. § 2F1.1, comment. (n.8) (1998) (amount of loss need not be
determined with precision; court need only make reasonable estimate of loss based on
available information; loss based on defendant&s gain is ordinarily underestimation).

      We also conclude the district court, by specifically finding the 7-level increase
applied, implicitly found that the amount to which appellant had stipulated was the
amount of loss, and such a finding is supported by the record. See United States v.
Dortch, 923 F.2d 629, 633 (8th Cir. 1991) (remand for specific findings unnecessary
where it is clear district court implicitly rejected defendant's challenge to application
of Guidelines).

       Accordingly, we affirm.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-